08-5988-ag
         Wei v. Holder
                                                                                        BIA
                                                                                  Abrams, IJ
                                                                                A099 535 491
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
     FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
     AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
     LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
     ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
     “(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
     TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
     BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
     PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
     HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
     ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
     DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


 1            At a stated term of the United States Court of                  Appeals
 2       for the Second Circuit, held at the Daniel Patrick                  Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                  City of
 4       New York, on the 30 th day of December, two thousand                nine.
 5
 6       PRESENT:
 7                JOHN M. WALKER, JR.,
 8                ROBERT A. KATZMANN,
 9                DEBRA ANN LIVINGSTON,
10                         Circuit Judges.
11       ______________________________________
12
13       LIN WEI, a.k.a. WEI LIN,
14                Petitioner,
15
16                       v.                                     08-5988-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL, 1
20                Respondent.
21       ______________________________________

                  1
               Pursuant to Federal Rule of Appellate Procedure
         43(c)(2), Attorney General Eric H. Holder, Jr., is
         automatically substituted for former Attorney General
         Michael B. Mukasey as respondent in this case.
 1   FOR PETITIONER:          Oleh R. Tustaniwsky, Hualian Law
 2                            Offices, New York, New York.
 3
 4   FOR RESPONDENT:          Tony West, Assistant Attorney
 5                            General; Jennifer L. Lightbody,
 6                            Senior Litigation Counsel; Edward E.
 7                            Wiggers, Trial Attorney, Office of
 8                            Immigration Litigation, United
 9                            States Department of Justice,
10                            Washington, D.C.
11
12       UPON DUE CONSIDERATION of this petition for review of a

13   Board of Immigration Appeals (“BIA”) decision, it is hereby

14   ORDERED, ADJUDGED, AND DECREED, that the petition for review

15   is DENIED.

16       Lin Wei, a native and citizen of the People’s Republic

17   of China, seeks review of a November 12, 2008 order of the

18   BIA affirming the January 8, 2007 decision of Immigration

19   Judge (“IJ”) Steven R. Abrams, which denied his application

20   for asylum, withholding of removal, and relief under the

21   Convention Against Torture (“CAT”).    In re Lin Wei a.k.a.

22   Wei Lin, No. A099 535 491 (B.I.A. Nov. 12, 2008), aff’g No.

23   A099 535 491 (Immig. Ct. N.Y. City Jan. 8, 2007).    We assume

24   the parties’ familiarity with the underlying facts and

25   procedural history in this case.

26       Under the circumstances of this case, we consider both

27   the IJ’s and the BIA’s opinions “for the sake of

28   completeness.”    See Zaman v. Mukasey, 514 F.3d 233, 237 (2d

                                    2
1    Cir. 2008).     The applicable standards of review are well-

2    established.     See Salimatou Bah v. Mukasey, 529 F.3d 99, 110

3    (2d Cir. 2008); Manzur v. U.S. Dep't of Homeland Sec., 494

4    F.3d 281, 289 (2d Cir. 2007).

5        Because Wei failed to exhaust before the agency his

6    argument that the agency erred by not considering his

7    eligibility for asylum and withholding of removal as a

8    member of the social group of victims of domestic abuse, we

9    do not address it.     See Lin Zhong v. U.S. Dep’t of Justice,

10   480 F.3d 104, 120-22 (2d Cir. 2007).     Wei does not challenge

11   the agency’s dispositive finding that the discrimination he

12   allegedly suffered did not rise to the level of persecution,

13   and that even if it did, it was not on account of a

14   protected ground.     Accordingly he has waived any such

15   challenge.     See Yueqing Zhang v. Gonzales, 426 F.3d 540, 545

16   n.7 (2d Cir. 2005).     In addition, Wei did not challenge the

17   denial of his request for CAT relief either before the BIA

18   or this Court, abandoning that claim.     See Gui Yin Liu v.

19   INS, 508 F.3d 716, 723 n.6 (2d Cir. 2007).

20       For the foregoing reasons, the petition for review is

21   DENIED.   As we have completed our review, any stay of

22   removal that the Court previously granted in this petition


                                     3
1   is VACATED, and any pending motion for a stay of removal in

2   this petition is DISMISSED as moot. Any pending request for

3   oral argument in this petition is DENIED in accordance with

4   Federal Rule of Appellate Procedure 34(a)(2), and Second

5   Circuit Local Rule 34(b).

6                               FOR THE COURT:
7                               Catherine O’Hagan Wolfe, Clerk
8
9                               By:___________________________




                                 4